Citation Nr: 1441311	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-15 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from December 1987 to April 1988, from December 1989 to September 1995, and from August 2004 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hypertension, effective August 2, 2006, and assigned a 0 percent rating; and granted an increased rating of 10 percent for a lumbar spine disability.  In October 2010, the Veteran testified before the Board at a hearing held via videoconference.  In February 2011, the Board remanded these matters for additional development.

The Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to service-connected disabilities.  On the contrary, the evidence of record shows that the Veteran has been gainfully employed as a plant operator throughout the appeal.  Therefore, the Board finds that entitlement to TDIU is not part of the increased rating claim currently on appeal.

The evidence of record, to include a February 2011 VA examination report, raises a claim for service connection for headaches, as secondary to service-connected hypertension.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran's service-connected hypertension requires continuous medication for control and it is as likely as not that he has a history of diastolic pressure of predominantly 100 requiring the addition of a second medication for control.

2.  The Veteran's lumbar spine disability is manifested by degenerative disc disease of the lumbar spine; limitation of flexion to 90 degrees; tenderness to palpation; and no painful motion; and is not productive of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes requiring medically prescribed bed rest.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104,  Diagnostic Code 7101 (2012).

2.  The criteria for a rating in excess of 10 percent for lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a , Diagnostic Code 5235- 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2006 and in October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Lumbar Spine Disability

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees. 38 C.F.R. § 4.71a , Plate V (2013).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013). 

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2014).  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

A December 1995 rating decision granted service connection for chronic lumbar spine strain with sciatica and an initial 0 percent rating was assigned pursuant to the former diagnostic code 5295.  In a June 2007 rating decision, a higher 10 percent rating was granted for degenerative disc disease of the lumbar spine, with a history of chronic lumbar spine strain with sciatica, pursuant to the revised spine rating criteria, diagnostic code 5243.  

VA treatment reports show the Veteran has been seen for chronic low back pain.  An MRI of the lumbar spine performed in September 2006 confirmed a diagnosis of degenerative disc disease.  The veteran was given a home exercise program with little response and received an epidural steroid injection to the lumbar spine in March 2007.  

A December 2006 VA examination shows the Veteran complained of a moderate, aching pain at the waistline on a weekly to monthly basis.  He has no flare-ups and there had been no episodes of incapacitation.   He did not have any limitation to walking.  He worked as a plant operator.  Physical examination revealed that the Veteran had a normal gait and posture.  There were no abnormal spinal curvatures.  There was no muscle spasm, atrophy, guarding, tenderness, or weakness in the muscles of the thoracic sacrospinalis.  Motor examination revealed normal muscle strength in the lower extremities.  Sensation was noted as intact in the lower extremities.  Deep tendon reflexes were shown as normal in the lower extremities.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees on each side, and bilateral rotation to 30 degrees on each side.  There was no evidence of any painful motion and no evidence of any limitation of motion in the thoracolumbar spine following repetitive motion due to pain, fatigue, weakness, or lack of endurance.

A June 2009 VA medical record shows that the Veteran was without change in his back symptoms.  He was still able to work two jobs, but was unable to play basketball or jog anymore.  He was assessed with chronic low back pain.  He had been given anesthesia for steroid injections.  He was alternating Motrin and Hydrocodone for pain.  

A March 2010 VA record shows that the Veteran was seen with complaints that his low back pain was getting worse and that he had numbness and a tingling sensation down to his feet.  No bladder or bowel incontinence was noted.  An EMG of the right and left lower extremities was normal.  There was no evidence for lumbosacral radiculopathy or plexopathy.  

A February 2011 VA spine examination report shows that the Veteran complained of pain at the belt line of moderate severity that occurred weekly to monthly.  There was no radiation of pain.  Physical examination revealed that there was no thoracolumbar spine ankylosis, spasm, atrophy, guarding, pain with motion, or weakness.  There was tenderness on the left and right at T12.  Muscle tone was normal and there was no muscle atrophy.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no objective evidence of pain on range of motion testing.  There was no additional limitation after three repetitions of range of motion.  Diagnostic testing revealed mild degenerative changes at L1-2.  The diagnosis was degenerative disc disease of L1-2 and L4-5.  The Veteran was employed as a plant operator on a full time basis.  He had lost no days from work during the last 12 month period.  There were no effects on his usual occupation due to the service-connected lumbar spine disability.  The effects on his usual daily activities were noted as limits leisure activities.  

A January 2012 VA medical record shows that the Veteran reported his back pain was no better and no worse.  It hurt more on the days he was up and around.  He continued with periodic numbness in the legs and feet.  He had no weakness, incontinence, coordination, or gait problems.  Examination of the back revealed lumbar paraspinuous spasm and tenderness.  No range of motion findings were reported.  The assessment was chronic low back pain.  Adequate pain control with current medications.  No new neurological symptoms.  
 
The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a lumbar spine disability.  There is no evidence of record indicating that the Veteran has forward flexion that is limited to 60 degrees or less; that he has combined thoracolumbar spine range of motion limited to 120 degrees or less; or that there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the Veteran has consistently demonstrated forward flexion to 90 degrees, which is normal, without any additional limitation following repetition.  Additionally, the VA examination reports specifically shows that the Veteran's gait was normal, there were no spasms present, there was no guarding, and there was no abnormal curvature of the spine.  Further, there is no indication that the Veteran experiences functional impairment in excess of that reported in the VA examination reports during a painful flare-up.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The Board further notes that there is no evidence of additional limitation experienced by the Veteran on repetition.  Further, each of the VA examiners found no evidence of pain on motion.  38 C.F.R. § 4.40 , 4.45 (2013).  There is no evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, to include during any reported painful flare-ups or limitation due to fatigability, incoordination, excess motion, or painful motion.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's lumbar spine disability.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, while the Veteran has been diagnosed with degenerative disc disease, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2013).

The Board has also considered whether a separate rating for neurological findings is warranted.  While the Veteran has complained, at times, of numbness and tingling in his lower extremities, a neurological disability has not been diagnosed.  In fact, a March 2010 EMG of the bilateral lower extremities was normal and there was no evidence for lumbosacral radiculopathy or plexopathy.  Therefore, a separate rating for neurological manifestations is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a lumbar spine disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's hypertension is rated 0 percent under the criteria for rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). Diagnostic Code 7101 provides a 10 percent rating for evidence showing diastolic pressure of predominately 100 or more, or; systolic pressure of predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for evidence of diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is provided for evidence of diastolic pressure of predominantly 120 or more.  A 60 percent rating is provided for evidence of diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Blood pressure readings from a May 2007 VA examination report were 148/94, 152/98, and 158/108.   In August 2008, the Veteran's blood pressure was 122/88, and the doctor noted that the Veteran was at goal.  A January 2009 VA medical record shows a blood pressure reading of 142/100.  It was noted that the Veteran was not at goal.  If still elevated at the next visit, the doctor was planning to add another medication.  A June 2010 VA medical record shows blood pressure readings of 140/97 and 134/90.  It was noted that hypertension was not at goal, but the Veteran did not take his blood pressure medications that day.  

During the October 2010 hearing, the Veteran testified that he was prescribed medication for the treatment of his hypertension.  He believed that those medications resulted in side effects of headaches, dizziness, blurred vision, and a little confusion.  He felt that his medication had not adequately controlled his hypertension.  

An October 2010 VA medical record notes that the Veteran checked his blood pressure at home, 130/90s.  On examination, his blood pressure reading was 125/84.  He was assessed with hypertension at goal.  He was on two blood pressure medications.

A February 2011 VA hypertension examination report shows that the Veteran stated that his blood pressure medication had been increased and additional medication had been added.  The examiner noted that continuous medication was required for control of the Veteran's hypertension.  Blood pressure reading was 146/90.  An echocardiogram report showed normal left ventricular systolic function.  The diagnosis was essential hypertension.  There was no effect on his usual occupation.  He was employed full time as an operator/loader.  

A June 2011 VA medical record noted blood pressure readings of 130/96 and 138/102.  He was assessed with hypertension, still not at goal.  

A January 2012 VA medical record notes that the Veteran was having fluctuations of blood pressure despite compliance with his medications.  Blood pressure readings were 122/82 and 130/86.  

The Board finds that the evidence does not show a disability manifested by diastolic pressure of predominately 100 or more, or; systolic pressure of predominately 160 or more.  The Board acknowledges that the Veteran has been taking blood pressure medication and that additional medication was added to meet his goal.  Therefore, the Board has reviewed the record for evidence as to whether he had a history of diastolic pressure predominantly 100 prior to requiring the addition of the second continuous medication for control.  The evidence does suggest that the Veteran had a period of a history of diastolic pressure of 100 or more and that was the basis for the addition of a second blood pressure medication.

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the hypertension meets the criteria for a 10 percent rating, but not higher.  The preponderance of the evidence is against the assignment of a rating greater than 10 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995). The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence with regard to both the Veteran's hypertension and lumbar spine disabilities.  The Veteran's symptoms of limitation of motion and pain specific to the lumbar spine disability and blood pressure readings specific to hypertension are not exceptional or unusual features of those disabilities and are contemplated by the rating schedule.  There are higher ratings available under the rating schedule, but the Veteran does not meet the criteria for those higher ratings.  Therefore, the assigned schedular ratings are adequate.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to hypertension or a lumbar spine disability.  Thus, referral for extraschedular consideration is not warranted for either the Veteran's service-connected hypertension or his lumbar spine disability.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for a lumbar spine disability is denied.

An initial 10 percent rating, but not higher, for hypertension is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


